SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 BANCROFT FUND LTD. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: BANCROFT FUND LTD. 65 Madison Avenue Morristown, New Jersey07960 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS to be held , , 2008 :00 a.m., Eastern Standard Time at The Madison Hotel, One Convent Road, Morristown, NJ07960 To Shareholders of Bancroft Fund Ltd.: We cordially invite you to attend our 2008 Annual Meeting of Shareholders to vote on: 1. Ratifying the Audit Committee’s appointment of Tait, Weller & Baker LLP as independent registered public accountants for fiscal year 2008; 2. To consider and vote upon, if properly presented at the meeting, a shareholder proposal with respect to a monthly managed distribution policy; 3. Electing two trustees to three year terms; and 4. Transacting any other business that properly comes before the Annual Meeting or any adjournments or postponements thereof. We are holding the Annual Meeting on , 2008 at :00 a.m., Eastern Standard Time, at The Madison Hotel, located at One Convent Road, Morristown, New Jersey 07960. This meeting is extremely important in light of the announcement by a dissident shareholder, Mr. Phillip Goldstein, who controls Opportunity Partners, L.P. (Opportunity Partners), of his intention to solicit proxies against the nominees of your Board of Trustees.Opportunity Partners has also made a shareholder proposal, included in this proxy statement, which your Board of Trustees strongly opposes. Your vote is very important.Whether or not you plan to attend the meeting, and regardless of the number of shares you own, we urge you to vote AGAINST the dissident shareholder proposal (Proposal 2) and FOR the nominees proposed by your Board of Trustees (Proposal 3) by promptly completing, signing, dating and returning the enclosed White proxy card.We strongly urge you
